United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     November 2, 2004

                                                                Charles R. Fulbruge III
                              No. 04-50538                              Clerk
                            Summary Calendar



     UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

           versus

     CLARENCE W. STEINBRECHER,

                                                  Defendant-Appellant.



           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 5:00-CR-184-ALL



Before GARWOOD, JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Clarence W. Steinbrecher appeals the 30-month sentence he

received following the revocation of his supervised release after

his jury-trial conviction and sentence for failing to file a tax

return, in violation of 26 U.S.C. § 7203.               He argues that the

$50,000   fine   imposed   as   part   of   his    sentence   following     his

underlying conviction exceeded the maximum allowed by statute.

     Steinbrecher cannot challenge the fine imposed in the original



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment in this appeal.    Cf. United States v. Moody, 277 F.3d 719,

720-21 (5th Cir. 2001); United States v. Stiefel, 207 F.3d 256, 259

(5th Cir. 2000).    Even if Steinbrecher’s challenge to the $50,000

were reviewable in this proceeding, it is without merit.            The fine

imposed by the district court was authorized by law.          18 U.S.C. §

3571(b)(1) & (5), (e); 26 U.S.C. § 7203.

       Steinbrecher’s brief also includes several pro se issues

briefed by Steinbrecher rather than counsel.           Although included

with   counsel’s   brief,   counsel   has   not   adopted   these   issues.

Steinbrecher does not have a “constitutional right to hybrid

representation.”    See United States v. Ogbonna, 184 F.3d 447, 449

n.1 (5th Cir. 1999); see also 5TH CIR. R. 28.7 (“Unless specifically

directed by court order, pro se motions, briefs or correspondence

will not be filed if the party is represented by counsel.”).            Cf.

Myers v. Johnston, 76 F.3d 1330, 1335 (5th Cir. 1996) (“when a

criminal appellant accepts the assistance of counsel, but later

objects to his attorney’s appeal strategy or preparation of the

brief, the criminal appellant cannot then expect to be allowed to

file a supplemental brief.     By accepting the assistance of counsel

the criminal defendant waives the right to present pro se briefs on

direct appeal.”).     Therefore, we do not consider these issues,

which in any event are frivolous and wholly without merit.

                               AFFIRMED.